Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Shimizu(JP 2004250023) is the closest prior at. 
Shimizu discloses a rice wrapper for a deformed cone shaped rice product with the following technical features: "a rectangular outer film 2 is made of a directional thin film and is provided with an unsealing operation piece 9 (corresponding to the dividable section) formed by two cuts, and the outer film 2 can be divided by tearing off the unsealing operation piece 9; two inner films 3a, 3b are displaced from each other, and respectively have one end overlapped with each other and the other end heat-sealed to an edge part 7 of the external film 2; a sheet-form food 5 is provided between the external film 2 and the internal film 3; when the unsealing operation piece 9 is torn off, the left section of the outer film 2, the inner film 3a connected to the external film 2, and the unsealing operation piece 9 are all separated from the right section of the external film 2 as well as the inner film 3b connected to the external film 2 (see paragraph 9 to paragraph 28, and paragraph 32 of the description and Figs. 1-6). 
Shimizu teaches that the dividable section has a first side edge and a second side edge, both side edges can be separated from the outer film. Shimizu does not specifically teach that the first side edge is connected to the first separated part of the outer film and is unable to be separated from the first separated part as the seal of the first side edge to the heat sealing edge. Shimizu desires for the strip dividable section to be ripped off so it would not have been obvious to have the first side edge connected to the first separated part of the outer film be unable to be separated from the first separated part as the seal of the first side edge to the heat sealing edge
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791